CHRISTIAN, Judge.
The offense is theft; the punishment, confinement in the penitentiary for two years.
The statement of facts accompanying the record can not be considered by this court for the reason that same was not filed within the time prescribed by Art. 760, C. C. P. The appellant’s motion for new trial was overruled and notice of appeal given July 31, 1939. The statement of facts was not filed in the trial court until February 10, 1940, which was 194 *295days from the date on which notice of appeal was given. See Williams v. State, 112 S. W. (2d) 184.
In the absence of the statement of facts, we are unable to appraise appellant’s bills of exception.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.